Case 2:20-cv-02753-JMV-MF Document 37 Filed 06/18/21 Page 1 of 4 PageID: 230




                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY
                          NEWARK DIVISION

 TERESA GUSTIN and PAMELA
 GUSTIN, Individually, and as Trustees
 of THE GUSTIN FAMILY TRUST,

       Plaintiffs,                               No. 2:20-cv-02753-JMV-MF

 v.                                               Hon. John Michael Vazquez

 NOVARTIS PHARMACEUTICALS
 CORPORATION,

       Defendant.


                       PLAINTIFFS’ MOTION TO STAY

      COMES NOW, Plaintiffs Teresa Gustin and Pamela Gustin, individually and

as trustees of The Gustin Family Trust, and for motion to stay, state as follows:

      1.     Plaintiffs respectfully move this Court to stay all discovery and other

proceedings pending the resolution of the motion to transfer under 28 U.S.C. § 1407

by the Judicial Panel on Multidistrict Litigation (“JPML”). The motion under

section 1407, which has been called for hearing July 29, 2021, if granted, will result

in the transfer and coordination of 19 similar federal Tasigna products liability cases

currently pending in 12 federal districts.

      2.     Plaintiffs believe there is a high probability that the motion to transfer

will be granted, especially given that over 160 similar Tasigna products liability
Case 2:20-cv-02753-JMV-MF Document 37 Filed 06/18/21 Page 2 of 4 PageID: 231




cases pending in New Jersey state court were recently transferred and consolidated

before a single judge in New Jersey under the state’s multi-county litigation

(“MCL”) rules. This New Jersey MCL consolidation, together with the requested

federal consolidation, creates a unique opportunity for a coordination of the global

Tasigna products liability litigation, which will create many efficiencies that will

greatly benefit all courts and parties involved, as well as eliminate the potential for

conflicting rulings in different courts on the same issues.

      3.     The interests of judicial economy strongly favor a stay of these

proceedings pending resolution of the motion to transfer. The collective plaintiffs

in all pending Tasigna products liability cases are at an impasse with Defendant

Novartis Pharmaceuticals Corporation (“Novartis”) regarding Novartis’s production

of what will likely be millions of corporate documents and, absent a stay, would be

forced to seek court intervention immediately. If the motion to transfer is granted,

one federal judge will rule on these production issues, hopefully in coordination with

the New Jersey MCL judge.

      4.     Absent a stay, Plaintiffs will be forced to file a complicated motion to

compel in this case, simultaneous with similar motions to compel filed by other

Tasigna plaintiffs in other federal courts. This will require significant judicial

resources across multiple courts and will undoubtedly lead to inconsistent rulings.
Case 2:20-cv-02753-JMV-MF Document 37 Filed 06/18/21 Page 3 of 4 PageID: 232




Only a stay can avoid this potential waste of resources and the short delay

contemplated—of less than 60 days—will result in no prejudice to Novartis.

      5.      Plaintiffs’ counsel has met and conferred with Novartis’s counsel to

seek agreement on a stay, but they have indicated that Novartis will oppose any

efforts to stay the case.

      6.      In further support of this motion, Plaintiffs incorporate their supporting

Memorandum of Law and the Declaration of Melanie H. Muhlstock filed

simultaneously herewith.

      WHEREFORE, Plaintiffs request this Court issue an order staying all

proceedings pending the resolution of the motion to transfer under section 1407 and

for any other relief the Court deems just and proper.

Dated: June 18, 2021                           Respectfully submitted,

                                                /s/ Melanie H. Muhlstock
                                               Melanie H. Muhlstock
                                               Raymond C. Silverman
                                               Parker Waichman LLP
                                               6 Harbor Park Drive
                                               Port Washington, NY 11050
                                               Tel.: 516.466.6500
                                               Fax: 516.466.6665
                                               mmuhlstock@yourlawyer.com
                                               rsilverman@yourlawyer.com

                                               Attorneys for Plaintiff
Case 2:20-cv-02753-JMV-MF Document 37 Filed 06/18/21 Page 4 of 4 PageID: 233




                       CERTIFICATE OF SERVICE

      I certify that on June 18, 2021 a copy of the foregoing was served on all

counsel of record via the Court’s CM/ECF system.



                                          /s/ Melanie H. Muhlstock
                                          Melanie H. Muhlstock
